DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 16-18, and 20-27 are pending.Claims 16-18 are withdrawn from consideration as directed to a non-elected invention.
Claims 1 and 20-27 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karlyn A. Schnapp on 8 June 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 2:	Before the phrase “PEG-2-dimeadowfoamamidoethylmonium-methosulfate,” the phrase ---a surfactant consisting essentially of--- has been added.

Claim 16:	The language presented has been DELETED and REPLACED by the following: ---A method of imparting color to the skin by applying to wetted skin a composition according to claim 1.---
Claim 17:	Has been CANCELLED.
Claim 18:	The phrase “The method of claim 18” has been DELETED and REPLACED by the phrase ---The method of Claim 16---.
Claim 20, Line 2:	Before the phrase “PEG-2-dimeadowfoamamidoethylmonium-methosulfate,” the phrase ---a surfactant consisting essentially of--- has been added.
Claim 20, Line 11-14:	The phrase “; and further wherein the self-tanning composition is formulated to react with amine groups of amino acids, peptides and proteins naturally occurring in a hydrolipid pellicle and first layers of a stratum corneum of the wetted skin” has been DELETED.
Claim 21, Line 2:	The comma following the word “weight” has been DELETED.
Claim 22, Line 2:	The comma following the word “weight” has been DELETED.
Claim 23, Line 2:	The comma following the word “weight” has been DELETED.
Claim 24, Line 2:	The comma following the word “weight” has been DELETED.
Claim 26, Line 2:	The comma following the word “weight” has been DELETED.
Claim 27, Line 2:	The comma following the word “weight” has been DELETED.
Allowable Subject Matter
Claims 1 and 20-27, as amended above, are allowed.
The Declaration of Emily Meiser under 37 CFR 1.132 filed 12 May 2021 is sufficient to overcome the rejection of claims 1 and 20-27, as amended above, based upon the combined teachings of Tamarkin and McManus, either alone or in combination with McCook, Rick, Wilmott, Millman, Ehlis, VERSAGEL, and Levin.  The Meiser declaration establishes that by selecting PEG-2-dimeadowfoamamidoethylmonium-methosulfate as a surfactant in the DHA-self tanning compositions avoids what is known in the art as the “soaping effect”: the propensity to undesirably foam when employed in household or personal care products.  Ivana Pantelic and Bojana Cuckovic, Alkyl Polyglucosides: An Emerging Class of Sugar Surfactants in Alkyl Polyglucosides From Natural-Origin Surfactants to Prospective Delivery Systems, 1-19 (2014).  The Meiser declaration establishes that, despite the propensity of alternative nonionic surfactants to foam, the instantly claimed PEG-2-dimeadowfoamamidoethylmonium-methosulfate unexpectedly avoids this problem.  The amendments to the claims provided by the instant Examiner’s Amendment, in reliance on at least [0028] of the disclosure as originally filed, support the conclusion that any additional surfactants combined with the claimed compositions will not impair the effects of the invention.  This properly aligns the scope of the invention with the unexpected showing of the Meiser declaration and function to exclude components known to contribute to the “soaping effect” the instant compositions avoid.
Claims 1 and 20-27 are allowable. The restriction requirement between the composition and methods of use, as set forth in the Office action mailed on 1 August 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 1 August 2017 is WITHDRAWN.  Claims 16 and 18, directed to methods of coloring the skin using a composition according to Claim 1 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613